  Case: 4:20-cv-01647-SPM Doc. #: 7 Filed: 01/21/21 Page: 1 of 3 PageID #: 74




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

DEMETRIUS MARWIN HOLDER,                           )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )           No. 4:20-cv-01647-SPM
                                                   )
FLORISSANT POLICE                                  )
DEPARTMENT, et al.,                                )
                                                   )
                 Defendants.                       )

                              OPINION, MEMORANDUM AND ORDER

          This matter comes before the Court on the motion of plaintiff Demetrius Marwin Holder

for entry of default judgment. (Docket No. 3). For the reasons discussed below, the motion will be

denied.

                                             Background

          Plaintiff is a self-represented litigant who filed a civil action on November 19, 2020,

naming the Florissant Police Department, the City of Florissant, the State of Missouri, and

Governor Mike Parsons as defendants. (Docket No. 1). In the complaint, plaintiff stated that during

a traffic stop, a Florissant police officer used “a badge and uniform to make lawful commands that

she has no authority to make.” (Docket No. 1 at 5). As a result of this incident, plaintiff sought

$7,000,000 in damages.

          On January 8, 2021, plaintiff filed a motion for entry of default judgment pursuant to Fed.

R. Civ. P. 55. (Docket No. 3). In the motion, plaintiff alleged that he had properly served

defendants with a summons and the complaint, but that the defendants had failed to answer or

respond. (Docket No. 3 at 1). Attached to the motion was a copy of the Speedy Trial Act Plan for

the United States District Court for the Eastern District of Missouri. (Docket No. 3-1). Plaintiff
   Case: 4:20-cv-01647-SPM Doc. #: 7 Filed: 01/21/21 Page: 2 of 3 PageID #: 75




also attached five separate subpoenas to produce documents, information, or objects, or to permit

inspection of premises in a civil action. (Docket No. 3-2). All of the subpoenas were directed

toward the Florissant Police Department. None bear the signature of the Clerk or Deputy Clerk of

Court, or an attorney.

       On January 15, 2021, plaintiff submitted an amended complaint. (Docket No. 4). He named

only the Florissant Police Department as a defendant, while releasing Governor Parsons and the

State of Missouri. (Docket No. 4 at 5). Plaintiff alleged that on November 9, 2020, he was “illegally

detained without [a] warrant [or] probable cause.” (Docket No. 4 at 6). He sought $7,000,000 in

damages. (Docket No. 4 at 7).

       That same day, plaintiff submitted a memorandum in support of his motion for default

judgment. (Docket No. 5). The memorandum consisted of three affidavits in which plaintiff stated

that he personally served the Florissant Police Department pursuant to Fed. R. Civ. P. 4. (Docket

No. 5 at 2-7). Attached to the memorandum was a “Table of Authorities” asserting that the use of

an automobile is a constitutional right. (Docket No. 5 at 8).

       Plaintiff also filed a motion for leave to proceed in the district court without prepayment

of fees or costs. (Docket No. 6).

                                            Discussion

       Plaintiff has filed a motion for entry of default judgment. (Docket No. 3). However, the

Court is not satisfied that plaintiff has properly served defendants pursuant to Fed. R. Civ. P. 4.

Under Rule 4, a “summons must: (A) name the court and the parties; (B) be directed to the

defendant; (C) state the name and address of…the plaintiff; (D) state the time within which the

defendant must appear and defend; (E) notify the defendant that a failure to appear and defend will

result in a default judgment against the defendant for the relief demanded in the complaint; (F) be



                                                 2
   Case: 4:20-cv-01647-SPM Doc. #: 7 Filed: 01/21/21 Page: 3 of 3 PageID #: 76




signed by the clerk; and (G) bear the court’s seal.” Fed. R. Civ. P. 4(a)(1). There is no indication

that such a summons has been issued by the Clerk of Court, served on defendants, and returned

executed. Instead, attached to plaintiff’s motion for default are five subpoenas to produce

documents, information, or objects, or to permit inspection of premises in a civil action. These

subpoenas do not comply with the requirements of a summons in Fed. R. Civ. P. 4(a)(1).

       Furthermore, the Court notes that plaintiff has sought to commence this civil action without

prepayment of the required filing fees. (Docket No. 6). Because plaintiff is proceeding in forma

pauperis, the Court is required to review his complaint pursuant to 28 U.S.C. § 1915. A complaint

that is frivolous, malicious, or fails to state a claim will be dismissed. It would be premature to

grant default judgment without first determining whether plaintiff has stated a claim. See Murray

v. Lene, 595 F.3d 868, 870 (8th Cir. 2010) (reversing default judgment against a defendant “because

[plaintiff’s] complaint failed to state a claim against her”).

       For all the foregoing reasons, the Court will deny plaintiff’s motion for entry of default

judgment at this time.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for entry of default judgment (Docket

No. 3) is DENIED.

       Dated this 21st day of January, 2021.




                                                      HENRY EDWARD AUTREY
                                                   UNITED STATES DISTRICT JUDGE




                                                   3
